Exhibit 10.64

Amended Schedule of ALS National, Inc. Mortgages and Notes
Which are Substantially in the Form of Key Capital, Inc. Mortgage and Note
Attached as Exhibits 10.2 and 10.3 to the Company's Form 10-Q for the period
ending 9/30/99

 

Mortgagor



 

Facility Name



 

Location



 

Note Amount

Date of
Mortgage
and Note



ALS National, Inc.

Alterra Clare Bridge of Galloway Township
and
Alterra Wynwood of Galloway Township



Jimmie Leeds Road and Ash Ave.
Galloway, New Jersey 0821

$12,182,000

June 4, 1999

ALS National, Inc.

Alterra Clare Bridge of Portland (Beaverton)

16655 NW Walker Road
Beaverton, OR 97006-4163

$5,400,000

October 12, 1999

         

ALS National, Inc.

Alterra Clare Bridge of Portland (Troutdale)

Not Available

$5,200,000

October 12, 1999

         

ALS National, Inc.

Alterra Clare Bridge Cottage of Lakeland

605 Carpenters Way
Lakeland, FL 33809-3919

$2,825,000

October 12, 1999

         

ALS National, Inc.

Alterra Clare Bridge of Fresno
and
Alterra Crossings of Fresno

7468 North Millbrook Avenue
Fresno, CA 93720

$12,206,757

April 3, 2000

         

         

ALS National, Inc.

Alterra Clare Bridge Cottage of Monroe Township
and
Alterra Sterling House of Monroe Township

 

1648 South Black Horse Pike
Monroe Township, NJ 08094

$5,630,873

April 3, 2000

         

ALS National, Inc.

Alterra Clare Bridge Cottage of Lebanon
and
Alterra Sterling House of Lebanon

731 West Main Street
Lebanon, TN 37087

$4,945,000

April 3, 2000

         

         

ALS National, Inc.

Alterra Clare Bridge of Bend

1099 NE Watt Way
Bend, OR 97701

$4,717,454

April 3, 2000

         

*The form of mortgages entered into for these properties were conformed to meet
the requirements of applicable state law.

 